Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 1 of 11

 

Grmuted States District Court
for the District of Marvland .

 

Case No.: 1:18-cv-01102

 

James Henson
Plaintiff

Vv.

Naturmed, Inc. d/b/a Institute
for Vibrant Living
Defendant

 

 

PLAINTIFF’S MOTION FOR LEAVE TO AMEND THE COMPLAINT
FOR JOINDER OF ADDITIONAL PARTIES
AND TO AMEND THE SCHEDULING ORDER

 

 

Charles H. Edwards IV, Esquire

Law Office of Barry R. Glazer, LLC

1010 Light Street

Baltimore, Maryland 21230

Phone: (410) 547-8568

Fax: (410) 547-0036

Email: charles.edwards@robinhoodlawyers.com
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 2 of 11

INTENTIONALLY BLANK
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 3 of 11

Now comes the Plaintiff, James Henson, by and through his attorneys, Charles H. Edwards IV
and the Law Office of Barry R. Glazer, LLC, files this Motion for Leave to Amend the Complaint, for
Joinder of Additional Parties, and to Amend the Scheduling Order, and sets forth his supporting grounds
and authorities below:

PRELIMINARY STATEMENT

Following the serious injuries James Henson sustained after ingesting the Defendant’s All Day
Energy Greens (hereinafter, the “Energy Greens’), he filed this class action just a few short months ago
on behalf of himself and all others in Maryland similarly situated. Very recently, while in the process of
designating an expert witness to opine about matters related to class certification, Mr. Henson discovered
that there are indispensable parties that need to be added to this lawsuit before it progresses any further.
These parties are as follows: (1) Bactolac Pharmaceutical, Inc.; (2) Independent Vital Life, LLC; (3)
HKW Capitol Partners TI, L.P.; and (4) William Ruble. Henceforth, the aforementioned four parties shall
collectively be referred to as the “Indispensable Parties.”

The Indispensable Parties were known to the Defendant from the outset of this litigation. In fact,
this is not the first lawsuit against the Defendant arising out of serious injuries that have been sustained
following the ingestion of Energy Greens and in the other similar lawsuits the Indispensable Parties have
been added as indispensable. As well, in those lawsuits that have been filed as class actions, there has
been appropriate discovery permitted on the Defendant and the Indispensable Parties, protective orders
requiring the production of over a hundred thousand documents, information relating to the preservation
of some of the batches of Energy Greens that are at issue in this litigation, and depositions of the parties’
personnel that were directly involved in the production, packaging, marketing, and sales of Energy
Greens. This was all before the designation of any expert witnesses. And any expert opinion rendered in
this litigation necessarily must include the aforementioned available discovery. See Protective Order,
attached hereto as Exhibit 1; Scheduling Order, attached hereto as Exhibit 2.

Mr. Henson seeks an appropriate order from this Court to accommodate the comprehensive
discovery that is necessary prior to the designation of any expert witnesses due to both his very recent
discovery of the Indispensable Parties and to the corresponding necessary discovery that is needed
relating to the Defendant’s involvement with the Indispensable Parties. As well, Mr. Henson seeks leave
to amend his Complaint to include the very recently discovered information about the Defendant and the
Indispensable Parties and appropriate amendments to the scheduling order to accommodate the the

discovery that Mr. Henson is permitted to undertake in this litigation.
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 4 of 11

ARGUMENT
1. STANDARD OF REVIEW

Rule 15(a)(2) provides that "a party may amend its pleading only with the opposing party's
written consent or the court's leave. The court should freely give leave when justice so requires." Fed. R.
Civ. P. 15(a)(2). "In the absence of any declared or apparent reason-such as undue delay, bad faith, or
dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of the allowance of the amendment, futility of
the amendment, etc.-the leave sought should, as the rules require, be ‘freely given." Foman v. Davis, 371
U.S. 178, 182 (1962).

Rule 21 provides that, upon the motion of a party, the Court "may at any time, on just terms,
add ... a party.” See Fed. R. Civ. P. 21. Whether to grant a motion to add a party lies within the Court's
sound discretion. See Gilbert v. Gen. Elec. Co., 347 F. Supp. 1058, 1059 (E.D. Va. 1972). The court in its
discretion may grant a motion to add parties where the claims asserted against the parties to be added are
not frivolous or patently defective. See Tao of Sys. Integration v. Analytical Servs. & Materials, Inc., 299
F. Supp. 2d 565, 571 (E.D. Va. 2004).

The allegations relating to the Defendant and the Indispensable Parties in the proposed Amended
Complaint will not be frivolous or patently defective. Rather, the proposed additions are in most instances
supported by testimony and documents offered in other lawsuits by the presently named Defendant.
Further, permitting the Complaint to be amended and allowing the Indispensable Parties to be added will
not be futile, would not prejudice the Defendant, and would not unreasonably delay the matter.

IL. NEWLY DISCOVERED FACTS SUPPORTING AMENDMENT.

A. KKHW Capital Partners and its Employees

@ NaturMed acted” under the direction of both shareholder and board member HK W to
wrongfully and fraudulently transfer NaturMed’s assets and distribute proceeds. See
James Mooningham’s Response to Defendant HK W Capitol Partners III’s Motion to
Dismiss for Lack of Personal Jurisdiction at pg. 9, attached hereto as Exhibit 3.

@ At the time of the “original investment February 26, 2010,” NaturMed’s financial
records show HKW acquired 8 million of 15.1 million common share of stock in
NaturMed. See Exhibit 3-A.

® Further, HK'W remained the controlling shareholder until, at least, the end of 2016.
Exhibit 3 at pg. 10.

@ HEW held multiple positions on NaturMed’s Board of Directors, including the
highest position as NaturMed’s Chairman of the Board. Jd. at pg. 11.

@ According to NaturMed’s Board of Directors’ meeting minutes, HK W's Mike Foisy
served as the Chairman of NaturMed’s Board of Directors. Exhibit 1-B. As Chairman
of NaturMed’s Board of Directors, HK W’s Mike Foisy led Board of Director
meetings to discuss and decide intimate details at NaturMed, including new product
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 5 of 11

development and marketing decisions for NaturMed’s AllDay Energy Greens, titled
"ADEG BounceBacic.” Jd.

S At least four HK W partners, including HK W’s President and CEO, served on the
Board of Directors of NaturMed. Exhibit | at pg 11. NaturMed documents show the
following HKW partners served on NaturMed’s Board of Directors: HK W’s Mike
Foisy (Partner of HK W), Ted Kramer (Partner, President and CEO of HK W), Luke
Phenicie (Partner of HK W), and James Snyder (Partner of HK W). Jd.

@ On at least one occasion, HK W brought five HK W partners to a NaturMed Board of
Directors meeting. See Exhibit 3-C.

6 Additionally, HK W admits that it was a "party to a shareholder agreement that
described how the members of NaturMed's Board of Directors were determined.”
Exhibit 3 at pg. 12.

S HKW's Mike Foisy served as NaturMed's Chief Executive Officer when HK W
initiated the sale of NaturMed’s sole assets, received the proceeds from NaturMed's
asset sale, and left NaturMed insolvent. Jd.

e The sale of NaturMed's assets occurred after numerous personal injury lawsuits were
filed against NaturMed and was a fraudulent conveyance intended to avoid payment
of any judgment. Jd.

® HKW’s Mike Foisy signed the official sale and transfer documents as "Michael A.
Foisy, CEO" of "NaturMed, Inc.” Jd. Further, a letter addressed to "Mr. Michael A.
Foisy, Chief Executive Officer, NaturMed, Inc." details the restructuring,
compensation, and terms of the agreement. Id. At the bottom of the letter, Mike
Foisy signs the signature line for NaturMed, Inc.'s "Chief Executive Officer." Id.

@ From 2014 to 2016, NaturMed's Financial Reporting Memorandums show monthly
financial reports of NaturMed's sales, costs, and fees. Exhibit 3-D. In these financial
reports, numbers were calculated for a category titled: "HKW & BOD Fees." Jd. This
category clearly shows that NaturMed defined, calculated, and considered these fees
to be co-equal as it relates to both HK W and NaturMed's Board of Directors. Id.
Further, NaturMed paid $240,000 per year in "management fees" to HK W. Jd.
Additionally, the notes from this Audit Report states: “The Company pays consulting
and director fees to officers of HK W.” Id.

® HKW's Mike Foisy along with fellow NaturMed Board Member Bryan Smith served
as NaturMed's "Compensation Committee." On January 12, 2016, NaturMed
President, Bill Ruble, emailed NaturMed's Director of Research and Development of
Product Quality, Jennifer Cooper, regarding Jennifer Cooper's request for a raise and
bonus. Exhibit 3-F, Bill Ruble indicated that her request needed to be made to "Mike
and Bryan ( Compensation Committee')." Jd. Thus, NaturMed employees needed
permission and approval from HK W's Mike Foisy for additional compensation.

@ In an email dated September 15, 2015, Franklin Tsung from Black Crown Holdings
emailed Ted Kramer with the subject line,"NatureMed and HKW." Exhibit 3-G. In
this email, Mr. Tsung proposed a discussion regarding "the prospective acquisition of
NaturMed. Jd. Subsequently, Caroline Young (Partner of HK'W) contacted
NaturMed's Board of Directors, including Mike Foisy, to set up a discussion time. Jd.
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 6 of 11

On December 5, 2015, HK W's Mike Foisy forwarded this email to NaturMed's Bill
Ruble alone, and said, "I don't want to blur the CEO function until we have a fully
devised plan." Id.

@ In August 2014, NaturMed made a Board of Directors change, switching Luke
Phenicie (HK W Partner) for Ted Kramer (HK W Partner, CEO and President). Exhibit
3-H. This change was made without the knowledge of Larry Zic, NaturMed's Chief
Financial Officer. When NaturMed's President and Board Member, Bill Ruble,
communicated this information to Zic, Ruble informed Zic that "Mike [Foisy] was
going to call you about taking over the Treasurer position and "Board Treasurer is a
good move and shows that Mike [Foisy] is paying attention to your work and your
capacity.” Jd. Subsequently, Larry Zic was appointed to this role as Board Treasurer
of NaturMed. Exhibit 3-I.

e NaturMed documents show the nature and extent of HK W's involvement in
NaturMed’s demise. In as early as 2015, HK W planned to drain funds from
NaturMed. In an email chain between HK W and NaturMed, discussions show, in
2014, NaturMed paid no bonuses to high-ranking officials. Exhibit 3-J. In 2015,
HKW's Mike Foisy proposes that, before Bill Ruble makes his planned exit from
NaturMed in 2017, NaturMed should pay out bonuses in 2015 "at a higher level than
the budget" and apply these bonuses retroactively. Jd. NaturMed's financial records
show this is exactly what happened. For instance, a spreadsheet details NaturMed's
President Bill Ruble's "Bonus Plan," attached as Exhibit 3-K. (Author is Michael
Foisy). The spreadsheet's document properties affirm that Bill Ruble's “Bonus Plan"
was originally authored by HK W's Mike Foisy. At the time of the fraudulent transfer,
HKW acknowledged that NaturMed had “few remaining assets.” Jd.

© HKW's Mike Foisy signed the transfer documents as NaturMed's CEO. Exhibit 3-L.
B. Bactolac Pharmaceutical, Inc.

@ On or about May 13, 2010, Naturmed and Bactolac entered into a Manufacture and
Supply Agreement (hereinafter, the “MSA”) in which NaturMed contracted with
Bactolac for the manufacture and supply of certain dietary supplements, including
Energy Greens. See Copy of MSA, attached hereto as Exhibit 4.

@ Under the MSA, Baetolac agreed to label, for shipment, and to deliver to NaturMed,
certain products based on purchase orders from NaturMed. Jd.

® Bactolac agreed to manufacture, package, label, and pack the products in “strict
compliance” with the produce and packaging specifications provided by NaturMed.
Id.

® In the MTA, Bactolac expressly represented and warranted to to NaturMed that all

products purchased and delivered pursuant to the MTA would be manufactured and
packaged in accordance with the specifications, would be merchantable, and would
be free from defects in workmanship and materials. Jd.

® NarurMed claims that it was Bactolac and not NaturMed that adulterated Energy
Greens by deviating from the ingredients it contracted to use in mixing Energy
Greens and instead used harmful chemicals and toxins.
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 7 of 11

C. Independent Vital Life, LLC

&

On or about April 27, 2017, Independent Vital Life, LLC (hereinafter, “IVL2” was
incorporated in the state of Delaware by Don and Johna Elgie, the original founders
of NaturMed. See James Mooningham’s Third Amended Complaint at pg. 8, attached
hereto as Exhibit 4.

In or around April of 2017, IVL2 entered into an agreement for the purchase of all of
NaturMed ’s assets. Id.

On or about April 27, 2017, NaturMed ceased business operations. Jd.
On or about May 1, 2017, IVL2 began its business operations.

IVL2 operates at NaturMed’s former location , 661 E. Howards Road, Camp Verde,
Arizona.

IVL2 retained NaturMed ’s initials and logo.

IVL2 also retained many key personnel from NaturMed, including NaturMed ’s
Director of Operations.

IVL2 continues to operate NaturMed’s website, www.ivlproducts.com, selling
NaturMed products, which still bear NaturMed’s “Institute for Vibrant Living” brand.

IVL2 has made every effort to benefit from the reputation established by NaturMed.
In addition to maintaining NaturMed’s logo and website, www.ivlproducts.com still
contains customer reviews that pre - date its ownership of NaturMed products.

IVL2 facilitated a seamless transfer of NaturMed ’s business, with no interruption in
business operations.

Since the asset sale, NaturMed has ceased business operations. NaturMed has not
filed articles of dissolution, but is delinquent in filing its 2017 annual report with the
Arizona Corporation Commission. Jd.
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 8 of 11

Wi. THE COURT SHOULD GRANT LEAVE TO AMEND BECAUSE THE FACTS
SUPPORTING THE AMENDMENTS WERE ALREADY KNOWN TO THE
DEFENDANT BUT ONLY VERY RECENTLY DISCOVERED BY THE PLAINTIFF

First, there is no undue delay or bad faith on Mr. Henson’s part in moving to join the
Indispensable Parties. Mr. Henson brings this motion as promptly as possible after learning of facts while
in the process of designating an expert witness to opine about class related matters that were not
previously known to him. "[D]elay alone is not sufficient reason to deny leave to amend. The delay must
be accompanied by prejudice, bad faith, or futility." Johnson v. Oroweat Foods Co., 785 F.2d 503, 509-10
(4th Cir. 1986).

Mr. Henson did not become aware of the scope of the Defendant’s knowledge relating to or its
collusion with the Indispensable Parties until very recently. And it was only due to the Defendant’s
decision to withhold key information and delay the progress of this litigation that it took this long to
develop these highly relevant facts. See, e.g., Picker Int'l v. Leavitt, 128 F.R.D. 3 (D. Mass. 1989)
(granting motion for leave to amend complaint and finding no unreasonable delay where plaintiff "could
not file [the] amended complaint until well into the discovery process because it was not aware of the
scope of defendants allegedly wrongful practices, until it deposed [the defendant's employees]"); see also
Rachman Bag Co. v. Liberty Mut. Ins. Co., 46 F.3d 230, 235 (2d Cir. 1995); Greenberg v. Mynczywor, 667
F. Supp. 901, 905 (D.N.H. 1987). Thus, there is no bad faith in seeking leave to amend at this juncture,
because had Mr. Henson known earlier of the information that he now knows, amendments would not be
necessary and an appropriate scheduling order would have been entered in this matter from the outset.

Second, amendments will not result in undue prejudice to the Defendant. The proposed Amended
Complaint will not be asserting a new cause of action against the Defendant as the Complaint already
asserts causes of action that include negligence, product liability, consumer protection, and fraud.
"[P]rejudice can result where a proposed amendment raises a new legal theory that would require the
gathering and analysis of facts not already considered by the opposing party." Johnson, 785 F.2d at 510.
But, in this litigation, that would not even yield any prejudice to the Defendant because this litigation is
only in its infancy and the Defendant has already undertaken the same analysis of facts in other cases.

Equally significant, the allegations about the Indispensable Parties come directly from documents
produced by the Defendant and the Indispensable Parties in other lawsuits to which the Defendant was a
party. There cannot be any prejudice to the Defendant when the proposed amendments are the direct result
of information that the Defendant was acutely aware of and consciously made the decision not to disclose
to Mr. Henson or use as the basis for a claim of contribution from the Indispensable Parties.
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 9 of 11

1. The Amended Complaint will be Based On Information Discovered After
the Initial Pleading Stage and is Not Offered In Bad Faith

Even in circumstances where there has been substantial delay, leave to amend should still be
granted so long as the defendant is not prejudiced. See, e.g., Scott, 733 F.3d at 118 (holding that denial of
leave to amend was improper where the amended complaint did not allege an “entirely new” theory
against the Defendant, even though the amendment was proposed three years after the original complaint
was filed). Yet, even if there were undue delay, in and of itself, that would not be sufficient justification
for preventing Mr. Henson from amending his Complaint. Here, however, there was no unreasonable
delay at all.

Finally, Mr. Henson reiterates that there is no plausible basis for finding prejudice to the
Defendant and his amended Complaint would not be an exercise in futility. The amended Complaint will
add parties that the Defendant was aware of and are indispensable because of their potential culpability
arising out of the same occurrences and, in many instances, for their collusion with the Defendant. See,
e.g., Moore v. Dish Network, LLC, Civil Action No. 3:13-CV-36, 2014 WL 2214714, at *3 (N.D.W. Va.
May 28, 2014) (allowing plaintiff to amend the complaint to add a party based on information gleaned
through discovery in part because the added party had previously been aware of the case).

CONCLUSION

This litigation is still in its infancy and the Defendant has not only been acutely aware of the
allegations that have very recently come to Mr. Henson’s attention, but also has already seen these
allegations levied against it in other cases. As well, not only will the Defendant suffer no prejudice
following an amendment to the Complaint, but it would also not be a protracted exercise in futility
because the parties Mr. Henson seeks to add are indispensable.

Finally, because of the newly discovered information that has been in the Defendant’s possession
since the outset of this litigation, the scheduling order needs to be amended to accommodate the discovery
that Mr. Henson is required to undertake, with allowances for the additional time that it will take to
accomplish all other filings.

Mr. Henson would have attached a proposed amended Complaint, however, he wanted to alert the
Court to the information that he discovered just the other day without any delay. If the Court requires a
proposed amended Complaint prior to ruling on his request for leave to file the amendments, he will
gladly submit one. Nevertheless, regardless of the outcome of his request to file an amendment, because
of the additional information he has very recently discovered, he requires additional time to designate an

expert witness on class related issues and requests that in the interim, this Court grant him such relief.
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 10 of 11

REQUEST FOR ORAL ARGUMENT
Because of the importance of the issues raised in this Motion, the Plaintiff, James Henson,

submits that oral argument is necessary and appropriate in this case.

Respectfully submitted,

olin

Charles H. Edwards IV
Case 1:18-cv-01102-ELH Document 24 Filed 12/05/18 Page 11 of 11

JAMES HENSON * IN THE UNITED STATES
Plaintiff * DISTRICT COURT FOR
V. * THE DISTRICT OF MARYLAND
NATURMED, INC. *
Defendant. * Case No.: 1:18-cv-01102
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 31, 2018, the foregoing motion and exhibits could not be
uploaded to the CM/ECF system and that a notice of lengthy filing was filed on the same date. Upon
receiving a call from the Clerk’s office communicating that all documents needed to be uploaded and that
paper copies could no longer be accepted, the Plaintiff has reduced the size of the documents and found a
way to upload them to the CM/ECF server.

Accordingly, the foregoing Motion and exhibits have been delivered to the Defendant’s attorneys

of record through the CM/ECF system consistent with the Federal Rules of Civil Procedure.

Respectfully submitted,

of

Charles H. Edwards IV
